TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00446-CV


Clyde Dennis Glenn, Appellant

v.


Sharon Jane Glenn, Appellee






FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT

NO. 14,482, HONORABLE JOE CARROLL, JUDGE PRESIDING 






	Appellant filed his notice of appeal on June 18, 2002.  By letter of July 29, 2002, this
Court notified the district-court clerk and the court reporter that the clerk's record and reporter's
record were overdue.  Each notified us that appellant had not made any payment arrangements for
the record.  See Tex. R. App. P. 35.3(a)(2), (b)(3) (satisfactory payment arrangements must be made
before clerk and reporter become responsible for preparing record).  Appellant did not file an
affidavit of indigence either in the trial court or in this Court before or with his notice of appeal.  See
Tex. R. App. P. 20.1(c); Ford v. Whitehead, 2 S.W.3d 304, 306 (Tex. App.--San Antonio 1999,
order).  This Court notified appellant that he had to make payment arrangements for the record by
August 26, 2002, or his appeal would be dismissed for want of prosecution.  See Tex. R. App. P. 
37.3(b) (no clerk's record filed due to appellant's fault after opportunity to cure given).  Appellant
has not cured the failure to make payment arrangements.  Accordingly, we dismiss the appeal for
want of prosecution.  See Tex. R. App. P. 42.3(b).



  
					Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices Patterson and Puryear

Dismissed for Want of Prosecution

Filed:   October 10, 2002

Do Not Publish